IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-234-07


BUFORD GLEN WHITEHEAD, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE ELEVENTH COURT OF APPEALS
EASTLAND COUNTY


 Per Curiam.

O P I N I O N


	The jury found Buford Glen Whitehead guilty of the third degree felony offense of
bail jumping and failure to appear.  After finding that Whitehead had two prior felony
convictions, one for aggravated assault with a deadly weapon and one for aggravated
kidnaping, the jury sentenced Whitehead to a term of life imprisonment. 
	Whitehead appealed. (1)  He alleged that his life sentence constituted cruel and unusual
punishment in violation of the United States and Texas Constitutions. (2)  He also claimed that
the evidence was factually insufficient to support the jury's finding that he did not have a
reasonable excuse for failing to appear as required by the terms of his release on bond. (3) 
After Whitehead was convicted of the felony offense of possession of methamphetamine, the
trial judge released him on bond pending sentencing so that Whitehead could spend time with
his dying father.  The Eastland Court of Appeals affirmed the trial court's judgment in an
unpublished opinion. (4)
	Whitehead petitioned for review, and we granted review to determined whether the
court of appeals erred in upholding his sentence and finding that the evidence was factually
sufficient to support the jury's finding that Whitehead's excuse for his failure to appear was 
not reasonable. 
	Having examined the record and briefs, we conclude that our decision to grant review
was improvident.  We therefore dismiss Whitehead's petition as improvidently granted.

DATE DELIVERED: April 30, 2008
DO NOT PUBLISH
 



1.   Whitehead v. State, No. 11-05-00179-CR, 2006 Tex. App. LEXIS 10772 (Tex.
App.--Eastland Dec. 14, 2006) (not designated for publication).
2.   Id. at *1-2.
3.   Id. at *1, 3.
4.   Id. at *2-6.